Citation Nr: 9902878	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  91-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to April 
1990.  

This matter is currently before the Board of Veterans 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1992 and October 1994, the Board remanded this case 
to the RO for additional development.  In January 1992, one 
of the issues before the Board was the claim of entitlement 
to service connection for sinusitis.  In a November 1993 
rating determination, service connection for sinusitis was 
granted.  Accordingly, this claim has been granted, and under 
the guidance supplied by the United States Court of Veterans 
Appeals (Court) in AB v. Brown, 6 Vet. App. 35 (1993) and the 
United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, this claim is not before the Board at 
this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans claims has been obtained.  

2.  The claim of entitlement to service connection for a 
cervical spine disability is not meritorious on its own or 
capable of substantiation.  

3.  The claim of entitlement to service connection for a 
thoracic spine disability is not meritorious on its own or 
capable of substantiation.  

4.  On VA audiometry examination in September 1990, the 
average pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 32.5 
decibels in the right ear and 32.5 decibels in the left ear; 
speech recognition ability was 94 percent in the right ear 
and 88 percent in the left ear.  

5.  On a VA audiometric examination in December 1996, the 
average pure tone conduction threshold for the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz was 28.75 decibels in 
the right ear and 36.25 decibels in the left ear; speech 
recognition ability was 96 in the right ear and 92 in the 
left ear.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
thoracic spine disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records indicate the veteran was treated in 
December 1987 for cervical and upper thoracic back pain.  At 
that time, the veteran reported that most of the pain was 
resolved with time and rest.  Osteopathic manipulation was 
performed with some relief.  Medical records immediately 
following December 1987 reveal no chronic thoracic or 
cervical spine disorder.  The veteran had undergone regular 
treatment of a low back disability throughout his active 
service, including surgery performed in September 1976.  
Within treatment records of his lumbar spine disability 
throughout his 25 years of active service, no reference is 
made to a thoracic or cervical spine disorder.  

The veteran was discharged from active service in April 1990.  
In June 1990, he was treated for complaints of left mid-
paraspinous pain.  Muscle spasm of the left back with full 
range of motion was noted.  At a VA examination held in 
September 1990, range of motion of the cervical spine 
revealed anterior flexion to 45 degrees, posterior flexion to 
45 degrees, lateral flexion to 45 degrees, and rotation to 45 
degrees.  X-ray studies revealed degenerative disc disease at 
L5 - S1.  Authorized audiological evaluation in September 
1990 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
45
50
LEFT

10
20
45
55

The average pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 32.5 
decibels in the right ear and 32.5 decibels in the left ear.  
Speech audiometric revealed speech recognition ability of 94 
percent in the right ear and 88 percent in the left ear.  

In October 1990, the veteran was seen for complaints of a 
several-day history of increasing right shoulder and neck 
pain.  The right trapezius was tender to palpation, but 
findings were otherwise normal.  A notation was made that 
X-ray studies at that time were normal.  The assessment was 
right shoulder trapezius strain.  

In an October 1990 rating decision, service connection was 
awarded for degenerative disc disease of the lumbosacral 
spine at L5-S1.  In his December 1990 notice of disagreement, 
the veteran described his bilateral hearing loss as moderate 
to severe.  At a hearing held before a hearing officer at the 
RO in June 1991, the veteran noted that he has hearing 
problems in a particular frequency range.  He also noted the 
use of a hearing aid.  With regard to his back disability, 
the veteran described pain mostly in the lower back.  

In January 1992, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
it had found the veterans claims to be well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  

In January 1992, the RO requested the veteran to provide 
records pertinent to his claim.  In February 1992, the 
veteran contended that his back disorders were clearly 
documented throughout his naval career.  He also contended 
that hearing loss was also well documented.  

Additional medical records were obtained by the RO.  In 
January 1992, the veteran was treated for what appears to be 
thoracic muscle spasms.  At that time, the medical provider 
did not associate this disability to the veterans active 
service.  

In a May 1992 VA examination, the veteran described neck and 
upper back pain beginning about the same time he was treated 
for a herniated nucleus pulposus in his lower back in 
September and October 1976.  The examiner noted that specific 
questioning directed to the thoracic spine failed to reveal 
any symptoms specific to this area.  The veteran did describe 
neck pain limited to the right side of the neck, accompanied 
by occasional neck spasms, with no radiation to the arms.  

Physical examination of the cervical spine revealed flexion 
to 60 degrees and extension to 60 degrees.  Rotation to the 
right and left was to 55 degrees and lateral bends to the 
right and left were to 45 degrees.  Examination of the upper 
extremities was within normal limits.  X-ray studies in May 
1992 had revealed mild osteoporosis and early degenerative 
spurs in the thoracic spine.  A very minimal degenerative 
spur on the anterior margin of C6 was noted in the veterans 
cervical spine.  X-ray studies of the cervical spine at that 
time revealed that all disc spaces were well preserved and 
with normal alignment.  The examiner stated that this spur 
had been reported by the radiologist but that it was so small 
that it was barely perceptible.  No orthopedic 
abnormalities were noted in the thoracic spine.  The 
examiner, an orthopedic surgeon, noted a subjective cervical 
spondylosis with minimal objective findings in the thoracic 
spine, presently asymptomatic, with no objective 
abnormalities detected.  

In October 1994, the Board again remanded this case to the RO 
for additional development.  In November 1994, the RO again 
requested the veteran to be provide the names and addresses 
of all health care providers who had treated him since 
service.  No direct response was received to this request for 
information.  Additional medical records were obtained.  In 
February 1994, the veteran was treated for left shoulder and 
neck pain.  Muscle spasms were indicated.  At a December 1996 
authorized air conduction audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
45
55
LEFT
30
25
30
55
65

The average pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 was 28.75 in the 
right ear and 36.25 in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  Examination of the 
ears, nose, and throat revealed intact tympanic membranes and 
canals.  The veteran was diagnosed with bilateral 
sensorineural hearing loss and constant tinnitus.  

In a January 1998 VA examination, X-ray studies of the 
cervical spine were found to be well aligned.  The spur on 
the anterior portion of C6 was extremely small and would 
not even normally be commented upon.  The  cervical spine 
showed no signs of any changes.  

In March 1997, the case was referred back to the VA Medical 
Center (VAMC) for additional development consistent with the 
October 1994 remand.  In August 1997, the examiner noted that 
he had reviewed the veterans claims folder.  At this time, 
the examiner indicated that he could not find any specific 
complaints regarding the neck and upper back in the service 
medical files.  In February 1998, the case was again returned 
to the VAMC for the development requested by the Board in 
October 1994.  In March 1998, the examiner again reviewed and 
evaluated the veterans claims folder.  He found only one 
reference to neck pain related to the evaluation in December 
1987.  No other records were available that indicated any 
specific problem.  With regard to the neck disability, the 
examiner stated that he could not find any substantiating 
evidence to indicate that he had multiple treatment or 
evaluation episodes during his active service.  Based on the 
record of December 1987, the examiner did not believe that 
this would provide enough information or evidence of a 
significant neck problem since the condition seemed to 
respond to time and rest.  No neurological findings were 
found at that time.  Based on the records that were 
available, the examiner also stated that he did not see 
anything that specifically indicated a history of neck or 
upper back problems.  The examiner stated that the neck and 
upper back problems were independent from the 
service-connected degenerative disc disease within the 
veterans lumbosacral spine.  He also noted that he did not 
find a direct correlation between the lumbar spine disability 
that would have caused aggravation of the neck and upper 
back.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was noted during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to first prong of the Caluza analysis, a review 
of the medical records indicates that the veteran has been 
diagnosed with what has been described as a minimal scoliosis 
of the upper thoracic spine.  This finding was noted within a 
January 1997 X-ray study.  Degenerative disc disease at C6-7 
was also noted in a January 1997 X-ray study.  However, the 
recent VA examiners opinion appears to indicate that no 
thoracic spine disability is found.  Further, it appears that 
the cervical spine disability is minimal in nature.  
Nevertheless, X-ray studies have revealed a disorder in both 
the cervical and thoracic spine.  Accordingly, for purposes 
of determining whether these claims are well grounded, this 
finding will be assumed to be true.

The veteran has provided some evidentiary assertions 
concerning symptoms he appears to relate to be manifestations 
of his alleged thoracic and cervical spine disorders during 
service and post service.  While he is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skills, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply 
stated, the Board must find that the veteran is not competent 
to associate a disorder of the thoracic and cervical spine 
noted in X-ray studies to his complaints regarding neck pain 
in December 1987.  

With respect to the third prong of the Caluza analysis, there 
is no competent medical evidence to associate a thoracic and 
cervical spine disability with his active service.  For the 
purposes of a well-grounded claim in this instance, the Board 
does not find that the veteran is competent to link any 
manifestation observable to a lay party to the underlining 
disability for which service connection is at issue.  In this 
case, while the veteran did complain of neck pain in December 
1987, neither a neck nor thoracic disability was diagnosed 
during the veterans active service.  Further, recent minimal 
indications of a thoracic and cervical spine disability have 
not been associated to the veterans active service by any 
health care provider.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that, in absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veterans 
active service.  Accordingly, the Board must find these 
claims to be not well grounded as a matter of law.  

In written argument presented to the Board in December 1998, 
the veterans representative contends that a well-grounded 
claim has been submitted within the purview of 38 U.S.C.A. 
§ 5107(a).  Citing M21-1, Part VI, it was contended that if a 
claim is potentially plausible on a factual basis, the RO 
must initiate development.  It was argued that the duty to 
assist would prevail while development is undertaken.  

Initially, the Board must find that under the Courts 
determination in Caluza, this is not a potentially 
plausible claim.  No health care provider has supported the 
veterans contention that he currently suffers from a 
thoracic and cervical spine disability associated with his 
active service.  The service medical records, which fail to 
indicate a chronic cervical or thoracic spine disorder, and 
the medical opinion of March 1998 clearly supports this 
conclusion.  In the alternative, even assuming the Board were 
to determine that this case was well grounded, the Board 
would find that the VA has fulfilled the duty to assist the 
veteran in the development of this claim.  The RO has 
scheduled numerous VA evaluations to determine the nature, 
extent, and etiology of the cervical and thoracic spine 
disabilities.  The RO returned this case to the VAMC on no 
less than three separate occasions in order to determine an 
association between the veterans thoracic and cervical spine 
disabilities and his active service.  The RO has also made an 
extensive effort to obtain all pertinent medical records.  In 
light of these examination reports, the Board finds that the 
recent VA examinations fulfill the duty to assist and an 
additional remand would not be warranted under the Courts 
determination in Stegall v. West, 11 Vet. App. 268 (1998).  
The VA examinations, when viewed as a whole, fulfill the 
requirements contained within the Boards remands of this 
case.  Accordingly, an additional VA evaluation is not 
warranted.  

Having determined that the VA has fulfilled the duty to 
assist the veteran in this case, the Board would also find 
that the preponderance of evidence clearly does not support 
the veterans contention that a thoracic and cervical spine 
disorder are the result of his active service.  The medical 
opinion of March 1998 clearly does not support the conclusion 
that there is an association between the alleged thoracic and 
cervical spine disorders and his active service.  The service 
medical records, which make a single reference to neck pain, 
would also not support the veterans contentions.  The post 
service medical records, when viewed as a whole, also do not 
support the contention that he suffers from a cervical or 
thoracic spine disability resulting from his active service.  
Simply stated, the veteran has provided no medical evidence 
to support his contention that he currently suffers from a 
cervical and thoracic spine disorder as the result of his 
active service.  The RO, on the other hand, has provided a 
medical opinion which clearly undermines the veterans 
contention of an association between these disabilities and 
his active service.  As a result, the preponderance of 
evidence does not support the veterans claims.  
Consequently, additional development is not required.

In January 1992, the Board found the veterans claim to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  However, this determination was made prior to 
the Courts determination in Caluza.  The Court has made 
clear that its interpretations of law are retroactively 
applicable to matters still under adjudication at the time 
those interpretations are made.  See Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).   In light of written argument 
prepared by the veterans representative regarding the issue 
of whether the claims are well grounded or not well grounded,  
the Board finds no prejudice to the veteran in adjudicating 
these claims at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence which exists that, if true, would 
make the veterans claims for service connection plausible.  
Accordingly, the claims are denied.  



Entitlement to a Compensable Evaluation for the Veterans
Service-Connected Bilateral Hearing Loss.

In light of the veterans contentions and the Courts 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veterans claim of 
entitlement to a compensable evaluation for his 
service-connected hearing loss is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board further finds 
that the RO has properly developed the evidence and that 
there is no further duty to assist the veteran in the 
development of his claim.  

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable evaluation.  Evaluations 
of defective hearing range from noncompensable to 100 percent 
and are based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with average hearing thresholds, with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
cycles per second.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes 11 auditory acuity levels, designated level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 (1998).  Disability evaluations 
for hearing impairment are derived by mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As noted above, the most recent audiometric examination of 
the veterans right ear in December 1996 at frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz were 10, 20, 40, and 45, 
respectively, for a pure tone threshold average of 28.75.  
Speech discrimination of the right ear was 96 percent.  Such 
audiometric findings reflect level I hearing in the right 
ear.  38 C.F.R. § 4.85 (1998).  The most recent audiometric 
examination of the veterans left ear in December 1996 at 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 
25, 50, and 50, respectively, for a pure tone threshold of 
36.25.  Speech discrimination of the left ear was at 
92 percent.  Such audiometric findings reflect level I 
hearing in the left ear.  Consequently, such hearing acuity 
warrants a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).  A review of all audiometric 
examinations, both during service and following the veterans 
discharge from active service, would support a finding of a 
noncompensable evaluation.  

In light of the foregoing, the preponderance of evidence is 
against the veterans claim for a compensable evaluation for 
bilateral hearing loss, and the doctrine of reasonable doubt 
does not apply.  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	Richard B. Frank
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
